DETAILED ACTION
This is a first non-final Office Action (“Action”) on the merits to the application filed 3/18/2021. Claims 1-19 are pending. The following is a status listing of the pending claims:
35 U.S.C. § 112(b) – Claims 1-19 are indefinite.
Claims 2, 3, 6, 10, 11, and 14 are objected to for containing minor informalities.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
The information disclosure statements submitted on 7/9/2021, 9/3/2021, and 3/22/2022 are in compliance with the provisions of 37 C.F.R. §§ 1.97 and 1.98 and have been considered by the examiner.

Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.

Drawings
The drawings filed 3/18/2021 are accepted.

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
Claim 17 recites “detecting means for detecting whether a system is physical downlink control channel (PDCCH) limited”, “reducing means for reducing a percentage of subframes”, and “increasing means for increasing the percentage of subframes”. These means find adequate description in at least paragraphs 71-76 of the specification as filed. In particular, as implemented by a computer with specialized programming to carryout each of the functions associated with the claimed means.

Claim Objections
Claims 2, 3, 6, 10, 11, and 14 are objected to because of the following informalities: 
Claims 2, 3, 10, and 11 each recite the term “normal subframe”. From the specification as filed (see ¶ 23) the term is meant to be a non-MBSFN subframe. As a result, it is recommended for clarity to change “normal subframe” to “non-MBSFN subframe”.
Each of claims 6 and 14 recite, “limited than an other subframe type”. This should be changed to “limited than another subframe type” for grammatical reasons. 
Appropriate correction is required.

Claim Rejections - 35 USC § 112(b)
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-19 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.

Claims 1, 9, and 17-19, are each independent claims and recite, albeit in slightly different ways, “reducing a percentage of subframes that are using unicast multimedia broadcast single frequency network (MBSFN)” and “increasing the percentage of subframes that are using unicast multimedia broadcast single frequency network (MBSFN).” Both reducing and increasing “a percentage of subframes” using MBSFN requires a point of reference or baseline or a value by which the “percentage” is reduced or increase. However, neither is recited in the claims or described in the specification. That is to say, there is no baseline (or denominator) to ascertain the “percentage” and determine from what value the “percentage of subframes that are using” MBSFN (subframes) is reduced or increased, nor is there any value to determine by how much the “percentage” is reduced or increased. For at least these reasons, claims 1, 9, 7, 18, and 19 are indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.

Claims 5 and 13 are indefinite for two reasons.
First, each claim recites, “performing a switch of small grant user equipment (UEs)” (claim 5) and “switching of small grant user equipment (UEs)” (claim 13). This limitation is indefinite, however, because neither the claims nor the specification give an adequate description of what is meant by “small grant user equipment”, nor is this considered a known term in the art in which one of ordinary skill in the art would understand its meaning. The term “small grant” appears in the specification as filed at paragraphs 7, 8, 23, 24, 27, 29, 30, 36, 40, 41, and 55. Some of these paragraphs merely recite the claim language verbatim or in a slightly different way but do not add any additional definition or description. The remaining paragraphs provide an example description of “a small grant UE” in which it is stated, “a small grant UE (more PDCCH intensive, i.e., using a relatively high amount of PDCCH resources relative to the amount of PRBs transferred as may be the case with certain lower bit rate UEs e.g. with smaller more frequent grants such as lower bit rate GBR or VoLTE call [sic]” (¶ 24) and “e.g.,  smaller more frequent grants such as lower bit rate GBR or VoLTE call [sic]” (¶¶ 30, 36). 
While paragraph 24 seems to point to “a small grant UE” being “more PDCCH intensive”, the confusion later comes in when these paragraphs state that this includes “smaller more frequent grants”. There is no context in the description what is meant be “smaller” or what is “more frequent”, and similarly, there is no context in the claims what makes a grant “small” or not. Since the term “small grant UE” itself uses the word “small”, the plain language in light of the description creates confusion because there is no point of reference to ascertain when a UE is a “small grant UE” or not.
Lastly, claims 5 and 13 also recite, “small grant user equipment (UEs)”. The acronym is pluralized but the spelled out word is not; thus, it is not clear the quantity of UEs this limitation is referencing.
For at least this reason, claims 5 and 13 are indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.

Claims 6 and 14, in addition to the reasons presented above in the section 112(b) rejection of claims 5 and 13, from which claims 6 and 14 depend, the claims are also indefinite for two reasons.
First, each of claims 6 and 14 recites, “when one subframe type is more physical downlink control channel (PDCCH) limited than [another] subframe type”. This limitation creates confusion because the phrase “PDCCH limited” is understood to mean that “when normal subframe is (fully) utilizing all three PDCCH symbols, and/or MBSFN subframes are PDCCH limited (fully utilized) with 2 symbols.” (Specification as filed, ¶ 34; see also claims 2, 3, 10, and 11) The specification is silent on any other definition of the term. In other words, “PDCCH limited” is understood to mean that three PDCCH symbols are utilized with respect to a normal subframe and/or two PDCCH symbols are utilized for MBSFN subframes—meaning, a PDCCH for either type of subframe is either limited or it is not. Thus, it is unclear what is meant to have one type of subframe be “more PDCCH limited” than another type of subframe since the language implies to be “PDCCH limited” can be a gradient or term of degree, but this is inconsistent with the description in the specification. As a result, claims 6 and 14 are unclear.
Lastly, each of claims 6 and 14 recites, “identify at least one user equipment (UE) with small grants and better radio frequency (RF) conditions”. This limitation is indefinite because the term “small grants” is unclear as explained above in the rejection of claims 5 and 13, and because “better” is a contextual term needing a point of reference. There is nothing in the claim to ascertain what channel conditions are “better” or not. As a result, claims 6 and 14 are unclear.
For the reasons above, claims 6 and 14 are indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.

Claims 2-4, 7, 8, 10-12, 15, and 16 depend from either claims 1 or 9, and thus, are also rejected as indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention for the same reasons as presented above in the rejections of claims 1 and 9.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. U.S. Patent Application Publication No. 2018/0049161, European Patent Application Publication No. 2 276 276 A2, and non-patent literature document to B. A. Salihu, Y. Dacheng, Z. Xin, and S. Zubair, “Evolution of Physical Downlink Control Channel ( PDCCH ) for LTE-Advanced Systems,” vol. 6, no. 1, pp. 20–36, 2014, each discuss using MBSFN subframes for control information, but not necessarily after a determination that a PDCCH of a non-subframe is overloaded or “limited”. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOSHUA KADING whose telephone number is (571)270-3413. The examiner can normally be reached Monday-Friday, 8:00 AM to 5:00 PM Eastern Time.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Un Cho can be reached on 571-272-7919. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JOSHUA KADING/               Primary Examiner, Art Unit 2413